DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 11/09/2020. Claims 1, 5-7, 10-12, 16 and 17 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  MOON et al. (US 2018/0262900) in view of Kim et al. (US 2015/0296467).
Regarding claims 1 and 12, MOON discloses a method of configuring a synchronization signal for a new radio access technology (a NR terminal is capable of receiving a plurality of numerologies [0161; 0069]), the method comprising: 
configuring a synchronization signal to be transmitted within a system bandwidth (the base station may allocate a part or all of the resources belonging to the discovery signal resource pool predefined for transmission of the discovery signal [0229-0230]. Generating at least one discovery signal block including a PSS and an SSS and allocating a part or all of resource belonging to predefined resource pool for a transmission of a discovery signal [0017]. Resource region of a synchronization signal is configured with a plurality of OFDM symbols, the sequence of the synchronization signal may be defined for each OFDM symbol…. [0116]. Fig. 8 shows resource region (Numerology 1) of the synchronization signal include eight resource elements in the frequency domain and one resource element in the time domain; and (Numerology 2) four resource elements in the frequency domain and two resource elements in the time domain [0134]); and 
transmitting the configured synchronization signal within the associated one or more bandwidth parts (the discovery signal that includes the PSS and the SSS may be transmitted within a part or all of resources belonging to predefined discovery signal resource pool [0017; 0229; Abstract]). In addition, Moon discloses that the numerology of synchronization signal and the resource region of a synchronization signal is based on a method M202/M203 or the frequency resource region may be the same for the plurality of numerologies as well as the frequency bandwidth of the synchronization signal resource region [0131-0135]. Moon, further, discloses that the synchronization signal may occupy the bandwidth of FBW,1 Hz or FWB,2 Hz at the center of the system bandwidth regardless of the numerology [0135]. Furthermore, Moon discloses that a plurality of numerologies may be used in one frequency band. One frequency band may bean specific frequency range, wide or narrow. For example, a specific frequency range may be the bandwidth of one carrier, may be one frequency band having a bandwidth of several to serval handers of MHz… [0090]. However, Moon does not expressly disclose generating one or more bandwidth parts by dividing the entire bandwidth into one or more parts and transmit an additional synchronization signal in another one of the generated one or more bandwidth parts.
Kim teaches method for transmitting/receiving synchronizing signal in wireless communication system and device therefor. More specifically, Kim teaches that synchronization signal is transmitted in some of domains obtained by dividing a whole system bandwidth with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Moon with the teaching of Kim in order to provide a more effectively transmit and receive a synchronization signal in a wireless communication system [0015].


Regarding claim 7, MOON discloses a method of configuring a synchronization signal for a new radio access technology (receiving method of an NR terminal includes: monitoring a PSS within the discovery signal measurement window [0027; 0144]), the method comprising: 
receiving one or more synchronization signals transmitted within a bandwidth (the terminal monitors the entire time duration of the discovery signal measurement widow and selects PSS resource corresponding to the PSS beam… [0220]); and 
performing time and frequency synchronization using the received one or more synchronization signals (when the detection of the synchronization signal is successful, the terminal may derive the center frequency position of the cell…[0079]. The synchronization signal may be used for the time-frequency synchronization, the cell ID acquisition, etc. [0181; 0169]). In addition, Moon discloses that the numerology of synchronization signal and the resource region of a synchronization signal is based on a method M202/M203 or the BW,1 Hz or FWB,2 Hz at the center of the system bandwidth regardless of the numerology [0135]. Furthermore, Moon discloses that a plurality of numerologies may be used in one frequency band. One frequency band may bean specific frequency range, wide or narrow. For example, a specific frequency range may be the bandwidth of one carrier, may be one frequency band having a bandwidth of several to serval handers of MHz… [0090]. However, Moon does not expressly disclose generating one or more bandwidth parts by dividing the entire bandwidth into one or more parts.
Kim teaches method for transmitting/receiving synchronizing signal in wireless communication system and device therefor. More specifically, Kim teaches that synchronization signal is transmitted in some of domains obtained by dividing a whole system bandwidth with respect to frequency or time.  It is possible to configure different synchronization sequences for the respective domains. In addition, when different synchronization sequences are configured for the respective domains, one synchronization sequence having a length of the whole frequency band may be designed, and then the synchronization sequence may be divided and transmitted according to length of the respective domains [0005; 0101-0102].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Moon with the teaching of Kim in order to provide a more effectively transmit and receive a synchronization signal in a wireless communication system [0015].

 wherein a bandwidth of the first bandwidth part and a bandwidth of the second bandwidth part are equal to or greater than that of a block for transmitting the one or more synchronization signals (Fig. 8 shows resource region (Numerology 1) of the synchronization signal include eight resource elements in the frequency domain and one resource element in the time domain; and (Numerology 2) four resource elements in the frequency domain and two resource elements in the time domain [0134]).

Claims 6, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. (US 2018/0262900) in view of Kim (US 2015/0296467)   as applied to claims 1, 7 and 12 above, and further in view of Chen et al. (US 2013/0322363).
MOON in view of Kim discloses all the claim limitations as stated above, except for generation of the one or more bandwidth parts to a user equipment by semi-statically.
Chen teaches narrow band partitioning and efficient resource allocation for low cost user equipment. More specifically, Chen teaches allocation of resource is by semi-statically [0143; 0182].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use semi-statically, such as that suggested by Chen, in the system of MOON in view of Kim in order to provide an efficient resource allocation method from narrow and based resource allocation within a larger system bandwidth (0143).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 10-12, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on some reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	March 2, 2021